Case 5:21-cv-00048-BLF Document 26 Filed 05/19/21 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

HENDRIK BLOCK Case No. c 5:21-cv-00048-NC
Plaintiff(s)
v. NOTICE OF NEED FOR MEDIATION
AND CERTIFICATION OF COUNSEL
7-ELEVEN, INC.. et al. : (ADA ACCESS CASES)
Defendant(s)

 

 

The undersigned counsel certify that the parties have completed the initial disclosures required
by Fed. R. Civ. P. 26(a)(1) and by General Order No. 56, paragraph 4 and that the joint site
inspection required by General Order No. 56 occurred on April 12, 2021 . For each
participant, provide name, role, and whether they attended by videoconference or, with the
agreement of all parties and in compliance with governing state and local laws, in person:

L] Attached joint submission describes satisfaction of alternative agreement.

Tanya E. Moore, Esq., Attorney for plaintiff, Michael Bluhm, Plaintiffs CASp
consultant, appeared in-person

The undersigned counsel certify that the settlement meeting required by General Order No. 56
occurred on May 17, 2021 . For each participant, provide name, role, and whether they
attended by videoconference or, with the agreement of all parties and in compliance with
governing state and local laws, in person:

Tanya E. Moore, Esq., Attorney for plaintiff, Hendrik Block, Plaintiff, Michael S. Orr,
Esq., Attorney for 7-Eleven, Inc., Ha To dba 7-Eleven #29943, and Southwest
Expressway Investors, Ltd., and David Ortega (on behalf of 7-11 Inc, and all
defendants), appeared via Zoom videoconferencing

The parties have not reached an agreement. In accordance with General Order No. 56, the matter
should be set for mediation.

Date: May 18, 2021 Signed: /s/ Tanya E. Moore
Attorney for Plaintiff(s)
Signed:/S/ Michael S. Orr
Attorney for Defendant(s)

 

Signed:

 

Attorney for Defendant(s)

 

Important! E-file this form in ECF using event name: “Notice of Need for Mediation — ADA Access Cases Only”
Form GO 56-Notice of Need for Mediation and Certification of Counsel — rev. 6-2020

 

   
